Case 1:19-cv-04041-SEB-DLP Document 10 Filed 11/06/19 Page 1 of 1 PageID #: 21



                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 LINDA M. NORRIS,

      Plaintiff,

 v.
                                                        Case No. 1:19-cv-04041-SEB-DLP
 WORLD FINANCE COMPANY OF
 INDIANA, LLC d/b/a WORLD FINANCE
 CORPORATION,

      Defendant.

                                  NOTICE OF SETTLEMENT

       Plaintiff, LINDA S. NORRIS, hereby notifies the Court that Plaintiff and Defendant,

WORLD        FINANCE      COMPANY         OF    INDIANA,       LLC     d/b/a   WORLD       FINANCE

CORPORATION, have reached settlement, and are in process of completing the settlement

agreement and filing a stipulation of dismissal. The parties request that the Court retain jurisdiction

for any matter relating to completing the settlement agreement and/or enforcing the settlement

agreement.

DATED: November 6, 2019                                        Respectfully submitted,

                                                               LINDA S. NORRIS

                                                               By: /s/ Joseph S. Davidson

                                                               Joseph S. Davidson
                                                               Mohammed O. Badwan
                                                               SULAIMAN LAW GROUP, LTD.
                                                               2500 South Highland Avenue
                                                               Suite 200
                                                               Lombard, Illinois 60148
                                                               +1 630-575-8181
                                                               jdavidson@sulaimanlaw.com
                                                               mbadwan@sulaimanlaw.com
